Citation Nr: 1223516	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-07 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder, claimed as a breathing disorder and asthma, to include as a residual of exposure to asbestos and/or Agent Orange in service. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO in St. Petersburg, Florida.

The Veteran appeared before a Veteran's Law Judge (VLJ), who is now retired, for a travel Board hearing in November 2010.  A transcript of the proceeding is of record.  As the VLJ is now retired, the Veteran was provided the opportunity to appear for a hearing before another VLJ.  In a statement dated in April 2012, the Veteran informed the Board that he did not wish to appear at another hearing.  


FINDING OF FACT

The Veteran's lung disorder is not related to any event, injury, or disease during service, to include in-service asbestos exposure or Agent Orange exposure. 


CONCLUSION OF LAW

A lung disorder, claimed as a breathing disorder and asthma, was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letter dated in November 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The RO/AMC complied with the March 2011 Remand directive to make a finding with respect to the Veteran's level of asbestos exposure.  Additionally, in March 2011, the RO/AMC complied with the directive to seek clarification from the Veteran regarding all of his treatment providers.  The RO/AMC also obtained outstanding VA outpatient treatment records.  
To date, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  As such, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision in this instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).    

Next, the Veteran was afforded the opportunity to testify before the Board in November 2010.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the retired VLJ essentially elicited testimony necessary to determine the nature of the Veteran's disability.  In addition, the retired VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Transcript (T) page 22.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  Moreover, as noted above, the Veteran was offered the opportunity to appear for another hearing but declined.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

As noted in the March 2011 Remand, the Veteran was afforded a VA examination in April 2009; however, the Board previously found that examination to be inadequate.  Specifically, the VA examination report did not contain test results associated with the diagnoses rendered or provide a nexus opinion necessary to decide the claim.  This was the basis for the March 2011 Remand.  However, the record indicates that the Veteran canceled the examination five times.  At least two of the examinations (in July 2011 and October 2011) were scheduled for periods during which the Veteran had indicated he would be available for an examination, and VA had scheduled the examinations in response to the Veteran's request.  

The Veteran is informed that the United States Court of Appeals for Veterans Claims (Court) has stated that a claimant has an obligation to cooperate in the development of evidence pertaining to his claim, and the failure to do so puts the claimant at risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); see also Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) (it is the responsibility of veterans to cooperate with VA); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street).

Regarding VA examinations in cases of original claims for service connection, if a Veteran fails to appear for a VA examination, without good cause, the claim shall be decided on the evidence of record.  38 C.F.R. § 3.655(b).  The Board is aware that in the February 2012 supplemental statement of the case, the RO did not provide the Veteran with the provisions of 38 C.F.R. § 3.655(b). However, the Board finds that the failure to provide the Veteran with the regulation is harmless error, as the Veteran is charged with knowledge of the VA regulation of 38 C.F.R. § 3.655(b), which clearly states that if a claimant fails to appear for an examination, without good cause, in connection with an original claim for service connection, the claim will be decided on the evidence of record.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (holding that VA regulations are binding "on all who seek to come within their sphere, 'regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance.'" (quoting Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384, 92 L. Ed. 10, 68 S. Ct. 1 (1947))). 

In this case, the Veteran canceled his VA examination five times, including on at least two occasions where he had previously specifically informed VA of his availability.  The Board finds that he did not have good cause for missing his VA  examinations and the case shall be decided on the evidence of record. 

Thus, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  Further, the Board finds that the RO/AMC complied with the March 2011 Remand directive to afford the Veteran a new VA examination.  

Service Connection

The Veteran contends that he has a lung disorder that is related to his period of active service.  Specifically, he alleges in-service exposure to asbestos as a consequence of his duties as a quartermaster and working in engine rooms and the like.  Alternatively, he argues that he was exposed to Agent Orange in service and that his lung disorder is related to Agent Orange exposure. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In McGinty v. Brown, the United States Court of Appeals for Veterans Claims (Court) observed that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has VA promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), which provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The Board notes that the DVB circular was subsumed verbatim as § 7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has reorganized and revised this manual into its current electronic form M21-1MR.  While the form has been revised, the information contained therein has remained the same.  

With asbestos related claims, VA must determine whether military records demonstrate asbestos exposure during service, and if so, determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(h).  VA must also ensure that proper development of the evidence is accomplished to determine whether or not there is pre-service and/or post-service asbestos exposure.  Id.  The most common disease caused by exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, and mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(b).

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc. M21-1, Part VI, Subpart ii, Chapter 2, §C(9)(f).  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos-related claim.  See VAOPGCPREC 4-2000.

VA must ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

Regarding the Veteran's claim that his current lung disorder is related to asbestos exposure in service, the Board finds that the preponderance of the evidence is against the claim, which is explained below. 

Here, the Veteran claims he has a current lung disorder that is due to his exposure to asbestos in service - specifically, in his role as a quartermaster.  The Board notes that he has been diagnosed with COPD and asthma.  Thus Shedden element (1) has been met. 

The Veteran has reported that while in service, he worked in engine rooms and other similar areas where he was exposed to asbestos insulation.  He also reported that he observed asbestos catching fire around wiring in one of the rooms on one occasion.  T. page 14.  He also submitted copies of a webpage regarding asbestos exposure aboard the ship he was stationed on, the U.S.S. BOSTON.  VA has made a formal finding that individuals with the MOS of quartermaster have been at least minimally exposed to asbestos in service.  Thus, Shedden element (2) has been met. 

Next, service treatment records dated in August 1967, September 1967, and October 1967 indicate complaints of chest pain and difficulty breathing for several days. Prescriptions were written but no diagnosis was rendered.  The Veteran's October 1968 separation examination indicated that clinical evaluation of the lungs and chest was normal.  Post-service treatment records do not indicate a diagnosis of a lung disorder within one year of discharge.  Therefore, no chronic respiratory disability was noted upon separation or within one year after discharge from service.

Post-service VA outpatient treatment records show that the Veteran was diagnosed with a lung disorder in March 2000.  Specifically, at that time, the VA physician diagnosed some COPD associated with smoking two packs of cigarettes per day for 25 years before quitting smoking approximately 7 years before the March 2000 treatment.  A separate VA treatment record dated in October 2010 indicated that the Veteran smoked three packs of cigarettes per day for 20 years and that he quit smoking in 1998.  Further, an April 2009 VA outpatient treatment record noted that the Veteran used an inhaler for breathing and diagnosed stable asthma.  An April 2009 pulmonary function test report indicated chronic, respiratory alkalosis.  As noted above, the April 2009 VA examination report has been found to be inadequate but notably, the report indicated that the Veteran reported symptoms of shortness of breath and wheezing and a reported history of bronchial asthma for approximately 10 years.  
 
Although the Veteran has a currently diagnosed lung disorder, there is no evidence of record, other than the Veteran's statements, linking this disability to his period of active service, and in particular to his claimed in-service asbestos exposure.  For claims filed after June 9, 1998, such as the Veteran's claim, compensation is not payable for disability resulting from the use of tobacco products.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2011).  The evidence does not otherwise show that any lung disorder originated in service or is the result of an injury or disease that was incurred in service.  

The Board has considered the Veteran's statements asserting a nexus between his current lung disorder and active service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).

Here, the Board finds the Veteran's statements regarding his observations of his shortness of breath and/or difficulty breathing to be both competent and credible.  However, the Board has also considered the Veteran's statements regarding the etiology of his current complaints and finds that he is not competent to testify regarding the nature and etiology of his lung symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  As lung symptomatology may have differing causes, the Board finds the Veteran is not competent to offer testimony regarding its etiology.  

As an alternative to establishing the second and third prong in Shedden, the Veteran may show a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of symptomatology in this case.  As noted above, despite three treatment records in service for chest pain and/or difficulty breathing, the Veteran's separation examination noted that his lungs and chest were normal.  The first post-service evidence of a lung disorder was decades after discharge from service.  The Veteran himself has argued that there was a lapse in time between service and his lung symptomatology, which is due to the latency period for asbestos-related illness.  Consequently, the Board finds that his May 2008 statement (the notice of disagreement) that he began to experience difficulty breathing after his release from military service is not credible, as he reported that the onset of his shortness of breath in the VA Form 21-526, Veteran's Application for Compensation or Pension, received in October 2007, was in 2001-thus more than 30 years following service discharge.  The Board accords the allegation of shortness of breath in 2001 more probative value, as it is a statement against interest.  Thus, continuity of symptomatology has not been established in this case.  

As previously stated, entitlement to service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease.  In this case, there is competent medical evidence showing diagnosed asthma and COPD, but the preponderance of the evidence is against finding that there is a nexus between these disabilities, which first manifested many decades after discharge from service, and service.  Even though the Veteran was minimally exposed to asbestos in service, he has not, to date, been diagnosed as having an asbestos-related respiratory disability.  Therefore, the Board concludes that service connection for a lung disorder related to asbestos exposure, is not warranted. 

The Board has also considered the Veteran's alternative argument that he was exposed to Agent Orange in service and that his current lung disorder is related to Agent Orange exposure.  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for lung cancer, although the lung disorders with which the Veteran has been diagnosed (COPD and asthma) are not on the list of presumptive diseases.  38 C.F.R. § 3.307, 38 C.F.R. § 3.309.  Notwithstanding, a veteran may establish service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002). Service in the Republic of Vietnam requires service on the landmass of Vietnam. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08- 525).

The Veteran generally asserts service in the "brown water" in Vietnam. He made this assertion at his November 2010 hearing before the Board.  However at this hearing he also testified that his ship was involved in Naval Gunfire Support by firing at shore targets.  He indicated that this was done off shore.  He has never claimed have set foot on the land mass of Vietnam.

The Veteran's separation papers, DD 214, reveal that the Veteran served on active duty as a quartermaster aboard the U.S.S. BOSTON (CA-69), a cruiser.  He was awarded the Vietnam Service Medal, and the Vietnam Campaign Medal.  Service personnel records confirm that, during his period of active duty, his ship served in "Viet Nam waters" and participated Naval Gunfire Support operations, including operations: Sea Dragon, Beau Charger, Hickory, Grand Slam, and Fortress Sentry. Service personnel records also specifically confirm the ship operated in direct support of "I Corps in DMZ [de-militarized zone] supporting 12th Marine Division."  These periods of his ships operations in the waters off-shore of Vietnam have also been confirmed by the service department and the National Personnel Records Center (NPRC). However, the records provide "no conclusive proof of in-country service."  The Veteran submitted copies of internet information which merely confirms that the U.S.S. BOSTON operated off-shore of Vietnam providing gunfire support in Operation Sea Dragon.

The evidence establishes that the Veteran served aboard the cruiser U.S.S. BOSTON which had service in the waters off-shore of Vietnam. The ship was involved in combat operations providing Naval Gunfire Support against shore targets in Vietnam.  The Veteran's own testimony and statements do not indicate any assertion that he went ashore in Vietnam, and the other evidence of record does not establish that he ever set foot on the land mass of Vietnam.  Accordingly his service aboard the U.S.S. BOSTON in waters off-shore of Vietnam does not meet the criteria of service on the landmass of Vietnam to trigger the presumption that the Veteran was exposed to Agent Orange.  Haas, 525 F.3d 1168.

To the extent that the Veteran claimed in his November 2010 testimony that he served in the "brown water" in Vietnam, this testimony is not credible in light of the overwhelming evidence available from his service personnel records, the service department, the internet information he submitted, and his other testimony indicating that the ship operated in waters off-shore of Vietnam.

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 23, 1997).  However, in January 2010, VA released a Compensation and Pension (C&P) bulletin indicating that a number of offshore "blue water" naval vessels conducted operations on the inland "brown water" rivers and delta areas of Vietnam.  The Bulletin went on to indicate that if a Veteran was on board one of the specifically named vessels that engaged in brown water service, during a specific time period, then the Veteran may be presumed to have been exposed to herbicides.  However, the U.S.S. BOSTON was not on the list of vessels that conducted operations on the inland "brown water" rivers and delta areas of Vietnam.
  
Thus, as the evidence does not support a finding of exposure to Agent Orange, service connection on the basis of Agent Orange exposure, is not warranted.  The Board acknowledges the Veteran's belief that he was exposed to Agent Orange in service but finds his report of Agent Orange exposure is not credible.  As noted, the preponderance of the evidence demonstrates that he did not set foot on the landmass in Vietnam and his vessel did not operate in the "brown water" rivers and delta areas of Vietnam.  
 
In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims for service connection for a lung disorder including asthma, that doctrine is not applicable with respect to the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER


Service connection for a lung disorder, claimed as a breathing disorder and asthma, to include as a residual of exposure to asbestos and/or Agent Orange in service, 
is denied. 



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


